El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Recurso Gubernativo instado exige que considere-mos, entre otras cosas, asuntos relativos a la facultad cali-ficadora del Registrador de la Propiedad, así como el efecto de haberse presentado un documento en el Registro de la Propiedad acompañado de una minuta de asiento de pre-sentación con el número de la finca equivocado. Por los fundamentos que siguen, confirmamos solamente la notifi-cación de aquella falta relativa al requerimiento que hi-ciera el Registrador de un permiso de uso como documento complementario. Revocamos, sin embargo, las demás noti-ficaciones de defectos sujeto a lo que aquí se dispone.
Los hechos pertinentes son los siguientes.
I
Mediante la Escritura Pública Núm. 8, otorgada el 18 de abril de 1997 ante el notario público Emilio Cancio Be-llo, Gasolinas de Puerto Rico Corporation (en adelante G.P.R.C.) tomó en arrendamiento por quince (15) años la finca Núm. 30,049, inscrita al folio 75 del T. 894, Sección Primera de Caguas, de los esposos Héctor J. Rodríguez Reyes y Julia Rosalinda Beltrán Rodríguez. La propiedad arrendada es una segregación de la finca Núm. 2,264, ins-crita al folio 148 del T. 163. En la mencionada escritura compareció en representación de G.P.R.C. su Presidente, Rafael Aníbal Toro Sánchez. Su capacidad representativa fue acreditada mediante una resolución corporativa con fe-cha de 30 de abril de 1991, certificada por la Subsecretaría *661de la Junta de Directores ante notario público el 7 de mayo de 1991.
El 5 de mayo de 1997, la escritura de arrendamiento se presentó para inscripción en el Registro de la Propiedad. Sin embargo, en el espacio de la Minuta de Asiento de Pre-sentación correspondiente al número de la finca, se indicó erróneamente que la finca objeto del arrendamiento era la Núm. 2,264 y no la finca Núm. 30,049. El número indicado en la minuta corresponde a la finca matriz de la cual se segregó la finca objeto de la escritura de arrendamiento. Posterior a la presentación, el original de la minuta fue alterado en el Registro de la Propiedad tachándose el nú-mero de la finca principal e insertándose en su lugar el número de la finca arrendada. La identidad de la persona que realizó esta corrección, así como el momento en el que se hizo, son desconocidos.(1)
Luego de examinar los documentos ante sí, el Registra-dor de la Propiedad negó la inscripción solicitada y notificó las siguientes faltas: primero, que debía presentarse nue-vamente la escritura de arrendamiento y su minuta de asiento de presentación sin tachaduras y con el número de finca correcto; segundo, que en la certificación emitida por la Subsecretaría de G.P.R.C., acreditando la capacidad re-presentativa de su Presidente, faltaba adherirle a la pri-mera página el sello corporativo o el del notario; tercero, que dicha certificación no es de fecha contemporánea al negocio jurídico expresado en la escritura de arrenda-miento, y cuarto, que la certificación fue suscrita por la Subsecretaría de la Junta, y no por el Secretario, según *662disponía la Ley General de Corporaciones vigente al mo-mento de ser emitida.
No conforme con la calificación del Registrador, G.RR.C. presentó oportunamente un escrito de recalificación. En cuanto a la primera falta señalada, alegó que el documento que habría de ser calificado era la escritura de arrenda-miento como tal y no la minuta de asiento de presentación —cuya naturaleza, adujo, es la de un mero documento ad-ministrativo— por lo que no procedía la notificación de fal-tas por ese fundamento. En cuanto a las faltas relaciona-das con la resolución emitida por la corporación, G.P.R.C. acompañó con copia de la certificación de 7 de mayo de 1991, esta vez con los correspondientes sellos adheridos a la primera página de ésta. Además, incluyó una certifica-ción con fecha de 6 de octubre de 1999, suscrita por la Secretaria de G.P.R.C., en la que se sostiene la vigencia de la resolución corporativa de 1991 por no haber sido cance-lada o modificada en forma alguna. En esta última certifi-cación se reitera la autoridad del Presidente de G.P.R.C. para comparecer a nombre y en representación de la corporación. Finalmente, en el escrito de recalificación G.P.R.C. sostuvo que, si bien el Art. 402 de la Ley General de Corporaciones de 1956 establece que es el Secretario quien debe llevar las actas de todas las juntas de la corpo-ración, nada en esa ley impide que un Subsecretario de una corporación certifique la existencia de una resolución corporativa. (2)
Posteriormente, el Registrador de la Propiedad reiteró su negativa a inscribir mediante una calificación denega-toria final. Además de los fundamentos para denegar seña-lados en la calificación original, añadió como quinta falta que no se había presentado como documento complemen-tario un permiso de uso para local comercial, pues, según *663consta de la propia escritura, la propiedad arrendada sería utilizada para la venta de gasolina. De dicha denegatoria se recurre ante este Foro.
pH HH
En primer lugar consideraremos conjuntamente la vali-dez de las faltas notificadas por el Registrador de la Pro-piedad relacionadas con la certificación que ante notario realizara la Subsecretaría de la Junta de Directores de G.P.R.C. sobre la resolución corporativa que confirió la ca-pacidad representativa a su Presidente.
Para considerar estas faltas debemos, sin embargo, re-pasar brevemente algunos de los parámetros de la facultad calificadora que ostenta el Registrador de la Propiedad.
A. Como parte del principio de legalidad inmerso en nuestro ordenamiento registral, los Registradores de la Propiedad tienen la obligación legal de verificar que todo documento presentado ante el Registro de la Propiedad sea válido y perfecto. U.S.I. Properties Inc. v. Registrador, 124 D.P.R. 448, 465 (1989); Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267 (1976); Á. Sanz Fernández, Instituciones de Derecho Hipotecario, Madrid, Ed. Reus, 1953, T. II, pág. 146; L.R. Rivera Rivera, Derecho Registral Inmobiliario Puertorriqueño, San Juan, Jurídica Eds., 2000, pág. 268. Esta función verificadora se limita a determinar si un documento es o no inscribible, mas no comprende el declarar la existencia o inexistencia de un derecho dudoso o contendido entre partes. Preciosas V. del Lago v. Registrador, 110 D.P.R. 802, 810 (1981).
Es mediante el mecanismo de la calificación que el Registrador de la Propiedad instrumenta este principio de legalidad y comprueba la legalidad de los títulos presentados al Registro antes de acceder a su inscripción. Western Fed. Savs. Bank v. Registrador, 139 D.P.R. 328 (1995); Preciosas V. del Lago v. Registrador, supra.
*664En cuanto a la facultad del Registrador para calificar los documentos notariales, su amplitud es dictada por la ley hipotecaria junto a su reglamento y se extiende a examinar que: (1) éstos cumplan con las formas extrínsecas dispuestas por la ley; (2) los otorgantes ostenten la capacidad jurídica para realizar el negocio jurídico pertinente; (3) los actos dispositivos contenidos en la escritura presentada sean válidos, y (4) no existan obstáculos que surjan del Registro de la Propiedad que impidan la inscripción del documento. Western Fed. Savs. Bank v. Registrador, supra, pág. 334; Art. 64 de la Ley Hipotecaria, 30 L.P.R.A. see. 2267.
Con relación a la calificación de las formas extrínsecas de los documentos notariales hemos resuelto que “le corresponde al Registrador determinar si el documento presentado cumple con las formalidades que exige nuestra Ley Notarial, como por ejemplo: la capacidad de los otorgantes, la identidad de los otorgantes o fe del conocimiento, rúbrica, firma, y otros”. (Enfasis suplido.) Ramírez Lebrón v. Registrador, 131 D.P.R. 76, 83 (1992). Véase, además, Western Fed. Savs. Bank v. Registrador, supra.
Debe subrayarse, sin embargo, que la autoridad califi-cadora que ostenta el Registrador no le licencia para reque-rirle a los presentantes el cumplimiento de formalidades no contempladas por la ley o la jurisprudencia. Mojica Sandoz v. Bayamón Federal Savs., 117 D.P.R. 110, 130-131 (1986). Por otra parte, el Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad (en ade-lante el Reglamento Hipotecario) impone una significativa limitación a esta facultad calificadora, pues solamente per-mite considerar como faltas en los documentos presentados aquellas “que resulten del texto de dichos documentos o puedan conocerse por la simple inspección de ellos”. (Enfa-sis suplido.) R.G. Sec. 76.1 del Reglamento Hipotecario, edición especial 1998, pág. 329.
*665Con la anterior exposición como preámbulo, corresponde determinar si el Registrador de la Propiedad se excedió en sus facultades calificadoras al notificar las mencionadas faltas relativas a la certificación que acreditó la existencia de la resolución corporativa sobre la capacidad de repre-sentación del Presidente de G.P.R.C. Veamos.
B. En síntesis, y sin cuestionar la suficiencia de la au-torización que G.P.R.C. le confirió a su Presidente me-diante resolución, el Registrador de la Propiedad impugna: (1) la falta del sello corporativo o del notario en la primera página de dicha certificación; (2) que la certificación fue suscrita por la Subsecretaría y no por el Secretario de la Junta de Directores de la Corporación, y (3) que esta cer-tificación no es de fecha contemporánea al negocio jurídico expresado en la escritura de arrendamiento.
Nuestro ordenamiento notarial autoriza a que otorgantes comparezcan a un instrumento público en representación de otras personas. Art. 18 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2036; Regla 28 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV. Por ello, un notario autorizante tiene la obligación de hacer constar en toda escritura pública la capacidad en que éstos comparecen. Es decir, debe expresar si intervienen en nombre propio o en representación de otro. Art. 18 de la Ley Notarial de Puerto Rico, supra; Regla 27 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXTV.
En virtud de lo anterior, es indispensable que en el otor-gamiento de una escritura se acredite ante notario la ca-pacidad representativa de un otorgante que comparece a nombre de una persona jurídica. Rodríguez Vidal v. Benve-nutti, 115 D.P.R. 583, 589 (1984).
Desde Sabalier Sabatier v. Iglesias Pantín, 34 D.P.R. 352 (1925), reconocimos que por ser una corporación un organismo artificial e intangible, existente solamente en correspondencia a la ley, todos sus actos han de cele-*666brarse en representación suya por vía de agentes. Véase, además, 2 Fletcher’s Cyclopedia of the Law of Private Corporations Sec. 437, pág. 315 (1998). Es, por lo tanto, a tra-vés de sus oficiales que, de ordinario, una corporación se obliga, ya sea en virtud de la autoridad que los estatutos corporativos le hayan conferido; por autorización expresa otorgada mediante resolución corporativa; por autorización implícita; por autoridad aparente; o en casos muy limita-dos, por virtud de cierta facultad inherente a su cargo. C. Díaz Olivo, Corporaciones, San Juan, Pubs. Puertorrique-ñas, 1999, págs. 93-95. Fletcher, supra, Sec. 438, pág. 353.
En los casos en los que la autoridad de un oficial de la corporación ha sido conferida expresamente por una resolución corporativa, como en el caso ante nos, es necesario que dicha resolución describa adecuadamente las facultades específicamente concedidas y los actos autorizados, además de las circunstancias personales que posibiliten la identificación adecuada del representante. Véase S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. especial, San Juan, Pubs. S.T.P., 1995, pág. 8.24.(3)
Es necesario además, cuando el negocio jurídico intente ser inscrito en el Registro de la Propiedad, que un funcionario corporativo de la entidad facultado para ello *667—regularmente el Secretario— acredite la existencia y va-lidez de la resolución que confiere la autoridad a dicho re-presentante, mediante una certificación. Esta certificación debe ser presentada ante el Registro como documento com-plementario y, además, la firma del Secretario o funciona-rio corporativo en esa certificación dehe estar debidamente autenticada por un notario, esto es, su firma debe estar legitimada. Pino Development Corp. v. Registrador, 133 D.P.R. 373 (1993); Royal Bank of Canada v. Registrador, 105 D.P.R. 414 (1976). Véanse, además: In re González Maldonado, 152 D.P.R. 871 (2000); Art. 60 de la Ley Hipo-tecaria, 30 L.P.R.A. 2263; R.G. Sec. 72.1 del Reglamento Hipotecario, supra; Sanz Fernández, op. cit., pág. 316.
En el caso de autos, como veremos, el notario público Emilio Cancio Bello cumplió con todos los requisitos lega-les existentes al momento del otorgamiento de la Escritura Pública Núm. 8 de 18 de abril de 1997 sobre arrenda-miento y, específicamente, al momento de legitimar la firma de la Subsecretaría de la Junta de Directores de G.P.R.C. al ésta acreditar mediante certificación las facul-tades representativas del Presidente de G.P.R.C. Por ello, el Registrador de la Propiedad se excedió en sus facultades calificadoras al denegar la inscripción solicitada funda-mentándose para ello en las aquí consideradas faltas noti-ficadas, pues no existe requisito alguno en nuestra ley notarial que exija el cumplimiento de las formalidades requeridas.
En primer lugar, es incorrecto el señalar como falta la ausencia del sello corporativo o del notario a la primera página de la certificación suscrita ante notario por la Sub-secretaria de la Junta de Directores de la corporación.
En términos generales, el testimonio de legitimación de firma es una acreditación del hecho de que en determinada fecha la persona que es quien dice ser ha firmado en presencia del notario, sin que este último asuma responsabilidad alguna por el contenido del documento pri-*668vado cuya firma legitima. Art. 56 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2091; Regla 67 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV. Véase Rodrí-guez Vidal v. Benvenutti, supra, pág. 589.
En particular, la legitimación de la firma ante notario en una certificación de la mencionada índole equivale a un testimonio notarial de que un funcionario corporativo com-petente estuvo ante un notario, quien le conoce, y que en determinada fecha puso su firma en tal documento. De esta forma, se garantiza la fecha de este documento notarial y se protege la certeza y corrección de la certificación sobre la resolución corporativa acreditativa de capacidad representativa. Torres Peralta, op. cit, pág. 15.11.
Las formalidades que rigen este tipo de documento notarial se encuentran tanto en la Ley Notarial de Puerto Rico como en su reglamento. Así, por ejemplo, el Art. 57 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2092, establece que “[1] as fórmulas a utilizarse en los testimonios serán breves y sencillas, y comprenderán la autenticidad del acto, expresando siempre el notario que conoce personalmente a los firmantes o al testigo de conocimiento, o haciendo constar que ha suplido su conocimiento personal en la forma señalada [por la Ley]”. El Art. 58 establece, además, que “[l]os testimonios llevarán una numeración sucesiva y continua y serán encabezados por el número que les corresponda”. 4 L.P.R.A. see. 2093. Asimismo, según el Art. 60 de esta ley, 4 L.P.R.A. see. 2095, será nulo un testimonio que no lleve la firma del notario autorizante.
Por su parte, el Reglamento Notarial de Puerto Rico, al definir el concepto testimonio, establece que en el testimonio o declaración de autenticidad “el notario ex-presa, bajo su fe notarial, sello y firma, sobre la veracidad de un hecho ocurrido ante él o que le conste”. (Enfasis suplido.) Regla 65 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.
*669De lo anterior se desprende que no es un requisito exigible por el Registrador de la Propiedad que se estampe en la primera página de ningún testimonio de legitimación de firma, el selló notarial o el de la corporación. (4) Aunque fijar los mencionados sellos en todas las páginas de dichos testimonios es una práctica aconsejable, no es una formalidad requerida por nuestro ordenamiento, por lo que el Registrador no puede negarse a inscribir el documento por este fundamento. Siempre, no obstante, debe fijarse el Sello Notarial en el testimonio, requisito que el notario en este caso cumplió a cabalidad cuando lo estampó junto a su firma al dar fe del testimonio.
Cabe señalar, además, que en cuanto a la escritura pú-blica como tal, el notario público Emilio Cancio Bello la autorizó en conformidad con todos los requisitos legales relativos a la acreditación de la capacidad representativa del Presidente de G.P.R.C.(5)
*670En segundo término, y por similares fundamentos, ca-rece de méritos la negativa a inscribir la escritura presen-tada por razón de que la mencionada certificación sobre la validez y existencia de la resolución corporativa estaba suscrita por la Subsecretaría de la Junta de Directores de G.P.R.C. y no por su Secretario o Secretaria.
Apoya su contención el Hon. Registrador de la Propiedad en el Art. 402(a) de la Ley General de Corporaciones de 1956, vigente al momento de suscribirse la mencionada certificación. Según el mismo es al Secretario a quien le corresponde “llevar las actas de todas las juntas de la corporación y sus directores”. 14 L.P.R.A. see. 1202 (ed. 1976).
No obstante, nada en dicha ley impide que sea el Subse-cretario, en lugar del Secretario, el que emita los documen-tos necesarios a nombre de la corporación. En este sentido, y así es firmemente sostenido por la doctrina en el derecho corporativo, cualquier persona designada por la estructura organizativa de una corporación para actuar en ausencia del Secretario puede realizar cualquier actividad para la cual este funcionario haya estado autorizado. Fletcher, supra, Sec. 636, pág. 219; Arnold v. La Belle Oil Co., 190 P. 815, 818 (Cal. 1920).
*671Debe recordarse que con el testimonio de legitimación de firma se “acredita el hecho de que en determinada fecha una firma ha sido puesta en presencia del Notario por quien evidentemente es quien dice ser”. (Énfasis suplido.) 4 L.P.R.A. Ap. XXTV, R. 67. De esta forma, en una certificación de este tipo, con su dación de fe el Notario constata el hecho de que un funcionario corporativo, competente estuvo ante él y que en determinada fecha puso su firma. Esto es, el notario en este caso en particular dio fe de las capacidades que ostentaba la Sra. Margaret King como Subsecretaría de la Junta de Directores de G.P.R.C. al legitimar su firma. Es el cumplimiento con el requisito de legitimación de firma lo que viene obligado el Registrador de la Propiedad a calificar, no más. Después de todo, el Registrador debe tomar en consideración que el notario ejerce una función de primer calificador sobre la legalidad y suficiencia de los documentos presentados al Registro de la Propiedad. Véanse: Fed. Pese. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303 (1994); Rosado Collazo v. Registrador, 118 D.P.R. 577 (1987); Mojica Sandoz v. Bayamón Federal Savs., supra. Véase, por ejemplo, Western Fed. Savs. Bank v. Registrador, supra (al calificar la copia certificada que el notario expide de una escritura pública, el Registrador únicamente vela por que el notario haya dado fe de la existencia de las firmas de las partes, pues la ley no exige que las firmas existan en dicha copia).
Ausente, por lo tanto, defecto legal alguno que incida sobre la capacidad de la Subsecretaría de la Junta de Directores de G.P.R.C. al suscribir la certificación en cues-tión, el Registrador de la Propiedad se extralimitó en sus facultades calificativas al requerir el cumplimiento de un requisito inexistente en la ley; i.e., la firma por la Secreta-ria de la Corporación, no la Subsecretaría, en esta certificación/6)
*672Finalmente, y en cuanto a la validez de la referida cer-tificación, el Registrador de la Propiedad señaló como im-pedimento a la inscripción solicitada, y sin explicar razo-nes para ello, que la certificación no es de fecha contemporánea al negocio jurídico expresado en la escri-tura de arrendamiento.
En este caso, la resolución corporativa que le confirió las facultades representativas al Presidente de G.P.R.C. fue aprobada por su Junta de Directores mediante la reunión del 30 de abril de 1991. Por otra parte, bajo la firma legi-timada de la Subsecretaría, se certificó la existencia de dicha resolución mediante certificación de 7 de mayo de 1991. En dicha certificación, y luego de transcribir la reso-lución según aprobada por la Junta de Directores, expresó la Subsecretaría de la Corporación que la misma “se en-cuentra en todo su efecto y vigor, por no haber sido cance-lada y/o modificada en forma alguna”. Certificación de 7 de mayo de 1991, pág. 1.
Fue al amparo de las facultades otorgadas por esta re-solución corporativa, que el Presidente de G.P.R.C. otorgó la escritura de arrendamiento en cuestión, el 18 de abril de 1997.
Por tratarse de una autorización conferida para que una persona natural (el Presidente) actúe en nombre de otra jurídica, la relación creada entre un oficial que actúa bajo estas circunstancias es, para estos efectos, la de un mandato representativo directo.(7) El Registrador de la Propiedad en estos casos “viene obligado a calificar tanto la legalidad de la escritura [presentada,] como la capacidad *673del mandatario presidente de la corporación”. (Énfasis suplido.) Banco de San Juan v. Registrador, 103 D.P.R. 417, 422 (1975).
Al evaluar la capacidad del mandatario, el Registrador de la Propiedad debe tomar en cuenta, entre otras cosas, si han surgido las causas que nuestro Código Civil estatuye para la terminación de esta relación. Por lo tanto, debe considerar muy especialmente lo establecido por el Art. 1624 del Código Civil, 31 L.P.R.A. see. 4481, según el cual el mandato se termina por (1) su revocación, (2) la renun-cia del mandatario y (3) por la muerte, quiebra o insolven-cia del mandante o del mandatario.(8)
No habiendo acaecido ninguna de las causas legales que motivan la extinción de la autorización brindada por la Corporación en la resolución corporativa de 30 de abril de 1991 al Sr. Rafael Aníbal Toro Sánchez para efectuar —me-diante la Escritura Pública Núm. 8 de 18 de abril de 1997— el negocio jurídico presentado, resolvemos que ac-tuó indebidamente el Registrador de la Propiedad al dene-gar la inscripción solicitada por el fundamento de falta de contemporaneidad entre la certificación sobre resolución corporativa de 7 de mayo de 1991 y la escritura de arren-damiento de 18 de abril de 1997.
Resaltamos, en particular, que dicha autorización no te-nía, ni tiene, vigencia temporal limitada. Tampoco ha sido afectada por resolución corporativa posterior que restrinja las facultades del Presidente de G.P.R.C. No era necesario, por lo tanto, que la referida resolución corporativa fuese de fecha contemporánea al otorgamiento de la escritura, pues estaba en plena vigencia según fue certificado por la Sub-secretaría de la Junta de Directores ante notario y según fue constatado por el notario al acreditársele la capacidad *674representativa de las partes cuando autorizó la escritura aquí presentada.
Cabe señalar, además, que ante la notificación que el Registrador hizo de esta falta, la Secretaria de la Junta de Directores de la corporación, el 6 de octubre de 1999 sus-cribió ante notario —y presentó ante el Registrador como documento complementario— una certificación para acre-ditar que la referida resolución corporativa de 30 de abril de 1991 no había sido revocada y se encontraba en pleno vigor. Esto, sin más, debió haber sido suficiente para que el Registrador diera por corregida esta alegada falta.
Considerada la procedencia de los defectos notificados por el Registrador sobre la referida certificación, pasamos entonces a examinar los restantes señalamientos.
hH
Como se ha dicho, al presentarse la escritura para su inscripción en el Registro, en la Minuta de Asiento de Pre-sentación se consignó equivocadamente el número de la finca matriz de la cual se segregó la finca objeto de la es-critura de arrendamiento. En vista de ello, el Registrador de la Propiedad notificó este incidente como un defecto e informó que debía presentarse nuevamente la referida es-critura de arrendamiento con una nueva minuta cuyo nú-mero de finca estuviese correcto y sin tachaduras. El pro-blema, por lo tanto, se circunscribe a determinar si es posible corregir la consignación inadecuada del número de finca en la minuta de asiento de presentación al presen-tarse una escritura ante el Registro de la Propiedad, o si es necesario que esta escritura sea presentada nuevamente.
Antes de ello, sin embargo, veamos brevemente en qué consiste este mecanismo registral y los principios hipoteca-rios que envuelve.
A. El documento conocido como minuta de asiento de presentación está íntimamente ligado al princi-*675pió registral de prioridad o rango. Por virtud de este fundamental principio, los actos registrables que primero in-gresen al Registro de la Propiedad gozarán de una preferencia (ya sea excluyente o prelativa) sobre cualquier otro acto presentado con posterioridad, aunque el último acto presentado fuese de fecha anterior (prior tempore po-tior iure). R.Ma. Roca Sastre, Derecho hipotecario: funda-mentos de la publicidad registral, 8va ed., Barcelona, Ed. Bosch, 1995, pág. 1. En este sentido, el elemento temporal es esencial, pues el rango otorgado a los derechos será con-cedido a partir de una determinada cronología de eventos.
Así, según el Art. 53 de la Ley Hipotecaria, 30 L.P.R.A. see. 2256, “[l]os títulos inscritos surtirán efecto en cuanto a terceros desde la fecha de su inscripción”. También la ley establece que “[s]e considerará como fecha de inscripción para todos los efectos que ésta deba producir, ... la fecha de presentación que deberá constar en la inscripción misma”. Id.
De esta forma, si bien los títulos inscritos surten efectos en cuanto a terceros desde su inscripción, será la fecha de la presentación el momento determinante para que esta inscripción sea efectiva, pues la inscripción en el Registro produce sus efectos retroactivamente desde el momento es-pecífico de la presentación. Roca Sastre, op. cit., pág. 5; Rivera Rivera, op. cit, pág. 188. Ponce Federal Savings v. Registrador, 105 D.P.R. 486 (1976).
Ahora bien, la constancia escrita del turno o rango logrado con la presentación de un documento queda preservada en el Registro de la Propiedad por el asiento de presentación. Se trata, en esencia, de un asiento preliminar y temporero que debe ser expedido según el orden en que se vayan presentando los títulos en el Registro de la Propiedad. Su objeto es hacer constar de forma precisa el momento o instante exacto de la presentación de tal forma que se le garantice al presentante su turno según el orden de llegada. Roca Sastre, op. cit., pág. 220; E. Vázquez Bote, *676Derecho privado puertorriqueño: derecho inmobiliario re-gistral, New Hampshire, Butterworth Pubs., 1992, Sec. 19.4, pág. 494. Véase Flores v. Arroyo, 43 D.P.R. 282, 283 (1932) (“El asiento de presentación es un aviso implícito a todo el mundo hasta que el documento sea realmente inscrito. Una escritura, una vez presentada, si merece ins-cribirse, tiene todos los efectos de tal inscripción.”)
En la práctica, el Registro de la Propiedad lleva un sistema de ordenamiento diario, en el que se hace cons-tar la presentación de los documentos por orden cronológico. Art. 34 de la Ley Hipotecaria, 30 L.P.R.A. see. 2154. Este sistema es instrumentado en Puerto Rico con el mecanismo de las minutas de asiento de presentación. Véanse las R.G. Secs. 31.1-31.11 del Reglamento Hipotecario, supra.
Conforme a este sistema, todo documento que se inte-rese presentar deberá tener adherida una de estas minu-tas, siendo responsabilidad del presentante acompañar a los documentos interesados un original y una copia de esta hoja. El original de la minuta constituirá el asiento de pre-sentación y la copia constituirá el recibo que se le entregará al presentante. R.G. Secs. 31.4, 31.6, 31.8. del Reglamento Hipotecario, supra. Los originales de las minutas entonces se compilan en carpetas que, a su vez, constituyen el Dia-rio de Operaciones. R.G. Sec. 31.9 del Reglamento Hipote-cario, supra. El Diario de Operaciones es uno de los libros oficiales que dan fe de las constancias del Registro, pues se encuentra disponible al público y contiene los asientos de presentación extendidos al presentarse las minutas de presentación. (9) Esto es, el Diario de Operaciones —a través de las minutas de presentación que contiene— guarda el *677turno de los títulos presentados y da fe pública sobre ello. R.G. Secs. 29.1, 31.9 del Reglamento Hipotecario, supra.
Toda vez que el asiento de presentación constata la información necesaria para dar aviso al público de los títulos presentados que afectan a determinada propiedad y de sus respectivos rangos, un error en el número de la finca en el original de la minuta de asiento de presentación puede desencajar la correcta publicidad que deben garantizar los asientos en el Registro. Por ello, en cada minuta debe consignarse de forma precisa la información necesaria para cumplir la razón de ser del asiento de presentación en cuanto a la adecuada identificación del título presentado y la constatación del hecho de su ingreso en el Registro. (10)
Así pues, como el número de la finca en la minuta de asiento de presentación identifica cuál es la propiedad afectada por un negocio jurídico, la expresión equivocada de tal número equivale a la ausencia de un aviso adecuado sobre el hecho de que, en la realidad extrarregistral, se ha transmitido un título que le grava, propiciándose así, la indeseable anomalía de una inexactitud registra!
En el caso ante nos, al indicarse erróneamente el nú-mero de la finca en la minuta, la publicidad que el asiento de presentación manifestó versó sobre la finca equivocada. Por ende, la errada presencia de un asiento de presenta-ción sobre la finca Núm. 2,264 significó una publicación de ausencia de gravamen sobre la finca Núm. 30,049. Ante tal situación, entendemos que actuó correctamente el Regis-trador de la Propiedad al no realizar la inscripción solici-tada basándose para ello en esta imprecisión no detectada *678previamente en la minuta. Entendemos, no obstante, que en lugar de solicitar una nueva presentación del docu-mento debió seguir los mecanismos provistos estatutaria y reglamentariamente para la rectificación del asiento. Veamos.
B. Como norma general es obligatorio para el Registrador de la Propiedad expedir el asiento de presentación a todo presentante, pues la propia Ley Hipotecaria establece que “[e]l Registrador tomará razón en el libro Diario de todo título que se presente en el Registro para su inscripción o anotación, aunque entienda que el título a presentarse carece de algún requisito legal”. Art. 50 de la Ley Hipotecaria, 30 L.P.R.A. see. 2253. Sin dudas, con este artículo se quiso pautar claramente que todo presentante tiene la facultad de exigir que se reciban en el Registro los documentos presentados y que se expida el asiento de presentación para guardar su turno correspondiente, independientemente de que no se cumplan todos los requisitos necesarios. Claro está, la supervivencia del rango obtenido estará sujeta al posterior proceso de calificación y subsanación de faltas notificadas.
A pesar de este deber del Registrador de extender el asiento de presentación, el Reglamento Hipotecario incorpora una excepción a esta obligación atinente al tema ante nos. La R.G. Sec. 31.6(a) del Reglamento Hipotecario, supra, págs. 285-286, establece, en lo pertinente, que
... [s\erá responsabilidad del presentante complementar co-rrectamente dicha minuta [de asiento de presentación], la cual no podrá contener borrones, raspaduras ni tachaduras. El em-pleado verificará la corrección de la misma a la luz del docu-mento ante su consideración. De hallarla conforme, se firmará por el presentante y el empleado del Registro antes de proceder a la próxima etapa del proceso de presentación.
Si la minuta de asiento de presentación no está correcta-mente complementada, no podrá procederse con la presenta-ción del documento que la motiva. El proceso de presentación de documentos no podrá detenerse debido a que los presentan-*679tes necesiten tiempo para corregir o añadir información omi-tida en la minuta de asiento de presentación. (Enfasis suplido.)
Con esta sección, y en conformidad con la autoridad que el Art. 36 de la Ley Hipotecaria, 30 L.P.R.A. see. 2156, le brinda al Secretario de Justicia para reglamentar y reque-rir estas minutas, se incorporó a nuestro ordenamiento re-gistral una situación en la que el Registrador puede ne-garse a extender el asiento de presentación no recibiendo el documento que se intenta presentar. (11)
Ahora bien, en este caso no se activó esta disposición reglamentaria. De ordinario, si el funcionario encargado de recibir los documentos presentados al Registro de la Pro-piedad se encuentra con una situación de esta índole, debe proceder a devolver la minuta a su presentante para que prepare una nueva y la inscriba según el turno que le toque en el Registro. Sin embargo, en este caso el defecto en la minuta de presentación no fue identificado en el proceso de presentación, pues pasó por desapercibido y se extendió un asiento de presentación sobre la finca cuyo número apa-recía en la minuta. En efecto, al incorporarse posterior-mente la Minuta de Asiento de Presentación en el Diario de Operaciones, los libros del Registro reflejaban la presen-tación de una escritura de arrendamiento sobre la finca Núm. 2,264 y no sobre la finca Núm. 30,049. No fue hasta después de presentado el documento que el Registrador de la Propiedad se percató de la equivocación en la minuta al ver la corrección y tachadura de un sujeto anónimo.
Ciertamente, en conformidad con la ya citada Sec. 31.6(a) del Reglamento Hipotecario, es responsabili-*680dad del presentante complementar correctamente la refe-rida minuta. No obstante, el empleado del Registro de la Propiedad tiene también la responsabilidad de “verifica [r] la corrección de la misma a la luz del documento ante su consideración”. íd. En este sentido, la responsabilidad es compartida y ambos, en este caso, contribuyeron a lo sucedido. Uno, por no llenar adecuadamente la minuta y el otro, por no verificarla con detenimiento a la luz de la es-critura de arrendamiento.
En todo caso, no obstante, la falta de circunspección del funcionario del Registro de la Propiedad al no detectar la equivocación en la minuta contribuyó a provocar una si-tuación de error en el Registro, escenario que se encuentra regulado por las disposiciones que atienden la rectificación de errores cometidos por el Registrador en los asientos del Registro. Véanse los Arts. 150-154 de la Ley Hipotecaria, 30 L.P.R.A. sees. 2501-2505, y R.G. Secs. 141.1-144.1 del Reglamento Hipotecario, supra. Véase, además, Rivera Rivera, op. cit., págs. 318-323.
Resulta pertinente aclarar en este punto que, al resolver bajo este ordenamiento estatutario y reglamentario, no podemos perder de perspectiva la realidad que los asientos del Registro anunciaron sobre la situación de las fincas en cuestión y el efecto que ello haya podido tener sobre la confianza depositada en las constancias del Registro por terceros que hayan legítimamente adquirido derechos sobre estas fincas. Así, ha sostenido un comentarista que
[e]n todos los supuestos de error ha de tenerse en cuenta, que el asiento, tal como esté redactado, produce sus efectos normales en cuanto a todo su contenido hasta tanto que se rectifique por los medios legales, sin que así baste para pri-varlo de uno u otro de aquellos efectos la sola alegación de que es erróneo. (Énfasis suplido.) B. Camy Sánchez-Cafiete, Co-mentarios a la Legislación Hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1983, Yol. V, pág. 683.
*681En cuanto a esto último, tomamos conocimiento del he-cho que nos consigna el Registrador de la Propiedad con relación a que, luego de la presentación de la Minuta de Asiento de Presentación en cuestión, se presentaron títulos sobre la finca Núm. 30,049 (finca sobre la cual versa la escritura de arrendamiento presentada). Concretamente, indican los documentos presentados por el Registrador que, con posterioridad al 5 de mayo de 1997 (fecha cuando se presentó la escritura de arrendamiento) y, a la fecha de instarse este Recurso Gubernativo, varias escrituras ha-bían sido presentadas que gravan la finca Núm. 30,049.(12)
La Ley Hipotecaria de 1893 (30 L.P.R.A. ant. see. 31 et seq.), ley anterior a la vigente, estatuía las circunstancias y los procedimientos que han de seguirse para la rectificación de un asiento en el Registro de la Propiedad dependiendo de si el error cometido era uno de los denominados materiales o si era un error de concepto. Véanse los Arts. 254-264 de la Ley Hipotecaria de 1893 (30 L.P.R.A. ant. sees. 431-441).
Sin embargo, al aprobar la Ley Hipotecaria de 1979, la Asamblea Legislativa optó por prescindir de esta distin-ción entre tipos de errores para su corrección y enfatizó más bien en la disponibilidad ante el Registrador del título presentado para inscripción. (13) De esta forma, la Ley Hi-*682potecaria actual permite corregir errores en el Registro siempre que se tenga a la vista el documento que motivó la acción, y siempre que con la corrección no se afecten los derechos de titulares inscritos. Pino Development Corp. v. Registrador, supra, pág. 380.
En lo que nos compete, el Art. 150 de la Ley Hipotecaria, 30 L.P.R.A. see. 2501, establece que:
Cuando los errores se hayan cometido en asientos de presen-tación o notas que no se practiquen directa y específicamente en virtud de un título, y en indicaciones de referencia, podrán corregirse aunque no se tenga a la vista el título que motivó la inscripción, siempre que la inscripción principal respectiva baste para dar a conocer el error y sea posible rectificarlo por ella. (Énfasis suplido.)
Así mismo, el R.G. Sec. 141.3 del Reglamento Hipoteca-rio, supra, pág. 391, establece, en lo pertinente, que:
Los Registradores podrán rectificar por sí, bajo su responsa-bilidad, los errores cometidos:
Segundo: En los asientos de presentación, notas marginales que no se practiquen directa y específicamente en virtud de un título, y en indicaciones de referencia, aunque los títulos no obren en la oficina del Registro, siempre que la inscripción principal respectiva baste para dar a conocer el error y sea posible rectificarlo por ella. (Énfasis suplido.)
Surge de las mencionadas disposiciones que, de ordinario, un error en el asiento de presentación (y por ende en las minutas de asiento de presentación), puede ser corregido por el propio Registrador, motu proprio, indepen-*683dientemente que los títulos presentados que motivaron el asiento obren o no en la oficina del Registro y, en caso que éstos no estén a la vista, podrá corregirlos el Registrador de la Propiedad cuando de la inscripción principal surge el error y la información necesaria para rectificarlo. En nin-gún caso, sin embargo, puede el Registrador corregir el error mediante tachaduras, sino que es necesaria la prepa-ración de un asiento nuevo. R.G. Sec. 141.1 del Reglamento Hipotecario, supra.
Sin embargo, establece la ley que esta facultad de corregir por sí el asiento de presentación aplica cuando tal corrección puede afectar los derechos de titulares inscritos, situación que se produce en este caso. A estos efectos, el segundo párrafo del Art. 151 de la Ley Hipotecaria, 30 L.P.R.A. see. 2502, establece que:
Cuando la rectificación pudiera afectar derechos de titulares inscritos se exigirá para corregir el consentimiento de éstos o una resolución judicial ordenando la corrección del asiento. (Énfasis suplido.). Véanse, además, las R.G. Secs. 141.5 y 142.1 del Reglamento Hipotecario, supra.
De esta forma, antes de proceder con cualquier rectifi-cación de las constancias en el Registro de la Propiedad, tiene que haber sido auscultado el consentimiento de estos titulares cuyos derechos pudieran verse afectados por la rectificación y, en defecto de este consentimiento, “deberá el Registrador o la parte que solicita la corrección obtener resolución judicial a tal efecto” para ordenar la corrección del asiento. R.G. Sec. 141.5 del Reglamento Hipotecario, supra, pág. 392.(14)
Ahora bien, establece la Ley Hipotecaria que la rectificación de un error surtirá efecto desde la fecha en *684que dicha rectificación tuviera lugar (Art. 154 de la Ley Hipotecaria, 30 L.P.R.A. see. 2505), disponiéndose, por su-puesto, que dicho cambio no afectará a aquellos terceros que estén cobijados por la fe pública registral. Véase el Art. 110 de la Ley Hipotecaria, 30 L.P.R.A. see. 2360 (“En nin-gún caso la rectificación del Registro perjudicará los dere-chos legítimamente adquiridos por tercero que reúna las condiciones fijadas en esta ley”).
Es decir, según la ley, de ordinario, la efectividad de las rectificaciones de errores en los asientos del Registro bajo este articulado, ha de tener vigencia desde su realización. No obstante, aclaramos que de obtenerse el consentimiento de todos los titulares afectados por la corrección —inclu-yendo a los titulares posteriores que confiaron en la situa-ción que publicaba el Registro — , la rectificación podrá te-ner efectividad retroactiva contada a partir del momento cuando fue presentada la escritura para su inscripción. De otro modo, no tendría sentido alguno solicitar la anuencia de dichos titulares pues, si aún con su consentimiento la rectificación fuese siempre prospectiva, sus derechos no se verían afectados de ninguna manera y tal consentimiento carecería de todo sentido.
Surge de todo lo anterior, que correspondía al Registra-dor de la Propiedad notificarle al presentante que procu-rara la anuencia de aquellos titulares inscritos cuyos dere-chos pueden verse afectados por la corrección de la minuta de presentación para entonces rectificar la referida minuta. En defecto de ello, debió solicitarle al Tribunal de Primera Instancia, o notificarle al presentante que así lo hiciere, que ordenase tal corrección si esta procedía. Véase la Sec. 141.1 et seq. del Reglamento Hipotecario, supra.
Recalcamos que no era una opción para el Registrador de la Propiedad llanamente obviar el error en la minuta e inscribir el título presentado, dándole así validez a la tachadura cuya fecha de realización se desconoce. Sen-*685cillamente, la central importancia de la minuta de asiento de presentación en el ordenamiento registral en cuanto la garantía que ésta ofrece sobre la corrección en la publici-dad de la fecha y demás circunstancias de los títulos pre-sentados, descarta tal alternativa. Además, el Reglamento Hipotecario establece que los errores cometidos por el Re-gistrador “no se corregirán mediante tachaduras, entre-rrenglonaduras o raspaduras, sino mediante la redacción de un asiento nuevo en la forma dispuesta en el Título IX de la Ley”. R.G. Sec. 141.1 del Reglamento Hipotecario, supra, pág. 390. Por ello, en cuanto a negarse a inscribir la escritura, actuó correctamente el Registrador. Sin embargo, no debió el Registrador notificar esta falta para re-querir una nueva presentación de la escritura pública, pues era otra la vía legal que tenía disponible.
IV
Por último, en su calificación denegatoria final, el Regis-trador de la Propiedad notificó como falta adicional el no haberse presentado como documento complementario un permiso de uso para local comercial requerido por el Art. 16 de la Ley de la Administración de Reglamentos y Per-misos (en adelante A.R.Pe.), Ley Núm. 76 de 24 de junio de 1975, 23 L.P.R.A. sec. 71(o)). Se fundamentó para ello en lo resuelto por este Foro en Janer Vilá v. Registrador, 115 D.P.R. 79 (1984).
 Conforme a lo resuelto en Janer Vilá v. Registra-dor, supra, un Registrador puede negarse a inscribir una escritura de arrendamiento de un local, por no haberse presentado el correspondiente permiso de uso como docu-mento complementario. Por lo tanto, siendo un requisito acompañar a la escritura de arrendamiento dicho docu-mento, actuó correctamente el Registrador de la Propiedad al así exigirlo, correspondiendo a G.P.R.C. presentarlo.
*686V
Por todos los anteriores fundamentos, se revoca la nota recurrida en cuanto a las notificaciones de defectos relacio-nadas con la certificación acreditativa de capacidad repre-sentativa del Presidente de G.P.R.C. y en cuanto a no ha-ber procedido el Registrador de la Propiedad, según el procedimiento de rectificación de asientos para corregir el número de la finca en la minuta de asiento de Presentación presentada junto a la escritura de arrendamiento.
Ahora bien, el revocar la calificación negativa del Regis-trador no implica que el documento en cuestión advenga inscribible, sino que procede que dicho funcionario actué conforme a lo resuelto por esta Curia. Así, al proceder a rectificar el error en el asiento de presentación, éste deberá notificarle al presentante que procure la anuencia de aque-llos titulares inscritos cuyos derechos pueden verse afecta-dos por la corrección de la minuta de presentación para entonces rectificar la referida minuta. En defecto de ello, deberá solicitarle al Tribunal de Primera Instancia, o noti-ficarle al presentante que así lo hiciere, que ordene tal co-rrección si ella procede. Véase el Art. 151 de la Ley Hipo-tecaria, supra, y las R.G. Secs. 141.5 y 142.1 del Reglamento Hipotecario, supra. Se confirma, no obstante, la exigencia del Registrador de presentar el debido permiso de uso de A.R.Pe.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Rebollo López no interviene.

(1) Conforme al procedimiento establecido por el Art. 75 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2278 (ed. especial 1998), y por la R.G. Sec. 87.1 del Reglamento General paira la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, edición de 1998 (en adelante el Reglamento Hipotecario), el Registrador de la Propiedad informó a la Fiscal de Distrito de Caguas sobre la alte-ración a la Minuta de Asiento de Presentación mediante carta de 12 de mayo de 2000. En ella explicó que, debido a que los Diarios de Operaciones se encuentran accesibles al público en general, es muy difícil establecer quién realizó el cambio y cuándo. Contestación a Recurso Gubernativo, Anejo II.


(2) Aunque la Ley General de Corporaciones de 1956 fue derogada por la Ley Núm. 144 de 10 de agosto de 1995, la certificación concernida fue suscrita bajo la vigencia de la antigua ley. 14 L.P.R.A. see. 2601 et seq.


(3) La Resolución Corporativa aprobada por G.P.R.C. el 30 de abril de 1991 autoriza al Sr. Rafael Aníbal Toro Sánchez para que a nombre y en representación de la Corporación realice, entre otros, los actos siguientes:
“(a) Compre y/o venda propiedades inmuebles ubicadas en Puerto Rico;
“(c) Otorgue contratos de arrendamiento, de sub-arrendamiento, de extensión y modificación de arrendamiento y de sub-arrendamiento, así como otorgue la cance-lación de los mismos, compareciendo en el carácter de arrendadora, arrendataria, sub-arrendadora, sub-arrendataria, según fuere el caso;
“(h) Se autoriza también a Don Rafael Aníbal Toro Sánchez para que lleve a cabo las antes mencionadas transacciones, mediante escritura pública y/o por docu-mentos privados, estipule y acuerde con las demás partes el precio y demás cláusulas y condiciones, según lo estime más conveniente para nuestra corporación.” Certifica-ción de 7 de mayo de 1991, Anejo VI, pág. 27.


(4) Luego de la notificación original de faltas que emitiera el Registrador el 29 de septiembre de 1999, G.P.R.C. presentó al Registro de la Propiedad una copia de la certificación con el sello del notario y de la corporación estampados en su primera página. El sello de la corporación en la primera página de esta nueva copia lee en su centro Corporate Seal 1992, pero el sello originalmente puesto en la segunda página, junto a la firma de la Subsecretaría de la Junta de Directores, no expresa año alguno. Mediante su Contestación a recurso gubernativo, el Registrador objetó la presentación de este documento, aduciendo que el año indicado en el sello es demos-trativo de que la corporación fue incorporada en 1992 y que, por tanto, dicha entidad no existía en 1991, año en que se suscribió la controvertida certificación. Tal señala-miento es improcedente.
Aunque la utilización del sello corporativo es evidencia prima facie de que con determinado acto la corporación se obliga, el uso de dicho sello no es indispensable. Véanse: 2 Fletcher’s Cyclopedia of the Law of Private Corporations, Sec. 2466, págs. 194 — 195 (1998); C. Diaz Olivo, Corporaciones, San Juan, Pubs. Puertorriqueñas, 1999, pág. 63. Tanto la Ley de Corporaciones de 1956 como la ley vigente, facultan a las corporaciones a poseer un sello e, incluso, alterarlo a su voluntad. Art. 2.02(c) Ley General de Corporaciones de 1995 (14 L.P.R.A. 2652(c)); Art. 202(3) Ley General de Corporaciones de 1956 (14 L.P.R.A. ant. sec. 1202(3)). Esto significa que el sello adoptado por una corporación puede ser rechazado, alterado o remplazado en una fecha posterior a su incorporación. Fletcher, supra, Sec. 2463, págs. 186-187.


(5) Como se ha dicho, son requisitos de fundamental importancia (1) que en el otorgamiento de una escritura el notario haga constar el carácter de los compare-cientes en la escritura y (2) que en todo caso se le acredite al notario, con documentos fehacientes, la capacidad representativa de las personas que intervienen en la escritura.
En cuanto a lo primero, el notario dejó constada en la escritura la capacidad representativa del Presidente G.P.R.C., así como la adecuada identificación de éste y *670de la corporación según requerido por el Art. 15 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2033, y la Regla 25 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.
En cuanto a la acreditación de dicha capacidad el notario, aunque no mencionó en la escritura específicamente la Resolución de G.P.R.C. sobre las facultades repre-sentativas de su Presidente, cumplió a cabalidad con sus obligaciones legales pues ello no era necesario al momento del otorgamiento de la escritura a la luz de la reglamentación entonces vigente.
Actualmente, la Regla 28 del Reglamento Notarial de Puerto Rico, según en-mendada, 4 L.P.R.A. Ap. XXIV, ordena que en toda escritura se haga referencia a los documentos acreditativos de capacidad representativa. Además, dicha regla hoy per-mite que el notario copie en la escritura, a su discreción, el texto de dicho documento acreditativo. In re Emda. R. 28 Regí. Not. de P.R., 150 D.P.R. 347 (2000). Véase In re González Maldonado, 152 D.P.R. 871 (2000). No obstante, al momento del otorga-miento de la escritura de arrendamiento ante nos, el 18 de abril de 1997, el notario no estaba obligado a relacionar en la escritura el documento acreditativo de la capa-cidad del representante salvo que fuese requerido por uno de los otorgantes en cuyo caso tenía que hacer tal referencia. In re Emda. Regí. Notarial, 142 D.P.R. 801 (1997); In re González Maldonado, supra.


(6) Nótese, además, que en Pino Development Corp. v. Registrador, 133 D.P.R. 373, 384 (1993), resuelto bajo la anterior Ley General de Corporaciones de 1956, *672sostuvimos la validez de un certificado de resolución corporativa suscrito por el Se-cretario Auxiliar de dicha entidad.


(7) El contrato de mandato se encuentra reglamentado por los Arts. 1600-1630 del Código Civil, 31 L.P.R.A. see. 4421-4488. En el mandato representativo directo, “el mandatario está facultado a representar al mandante. Es decir, el tercero conoce que el mandatario actúa por cuenta y a nombre del mandante-poderdante, convir-tiéndose el mandatario, además, en apoderado”. Zarelli v. Registrador, 124 D.P.R. 543, 552 (1989). Véanse, además: Gorbea v. Registrador, 133 D.P.R. 308 (1993); Ko-gan v. Registrador, 125 D.P.R. 636 (1990).


(8) Antes de la Ley Núm. 17 de 10 de enero de 1998 (31 L.P.R.A. sees. 82, 662, 703, 707, 709, 712, 714-716, 791, 2146, 2456, 3559, 3712, 4391 y 4491) el Código Civil mencionaba como causa de terminación del mandato, además de las antedi-chas, la interdicción. La mencionada ley actualizó nuestro ordenamiento supri-miendo la referencia a la interdicción.


(9) “Los tomos oficiales que se llevarán en el Registro de la Propiedad y que harán fe de su contenido serán ... y el Diario de Operaciones.” R.G. 29.1 del Regla-mento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propie-dad (en adelante el Reglamento Hipotecario), edición especial 1998, pág. 278.


(10) Entre otras cosas, la Minuta de Asiento de Presentación debe contener: (1) el número de asiento y diario; (2) la fecha y hora de la presentación; (3) identificación del documento; (4) los derechos cuya inscripción, cancelación o anotación se solicita; (5) relación de las fincas sobre las cuales se interesa las operaciones regístrales y ubicación de éstas; (6) a favor de quién se solicita la inscripción, y (7) relación de documentos complementarios que se acompañan. R.G. Sec. 31.10 del Reglamento Hipotecario, supra.


(11) Asimismo ocurre en otras instancias. Por ejemplo, procede no extenderse el asiento de presentación cuando no se incluyen los aranceles completos (30 L.P.R.A. sec. 1767d); cuando la denegatoria es consentida, no se corrigen las faltas y el docu-mento es presentado nuevamente (Art. 79 de la Ley Hipotecaria, 30 L.P.R.A. see. 2282), y cuando la denegatoria es confirmada por el Tribunal Supremo, no se corri-gen las faltas y el documento es presentado nuevamente por el mismo interesado u otra persona (Art. 79 de la Ley Hipotecaria, 30 L.P.R.A. see. 2282). Rivera Rivera, op. cit., pág. 260.


(12) Entre éstas, se encuentran en espera de inscripción las escrituras siguien-tes: (1) Escritura Núm. 4 otorgada el 10 de febrero de 1999 ante el notario Orlando R. González, Asiento 186, Diario 859; (2) la Escritura Núm. 10 otorgada el 17 de febrero de 1999 ante el notario Orlando R. González, asiento 95, Diario 861; (3) Escritura Núm. 3 otorgada el 6 de febrero de 1999 ante el notario Orlando R. González, asiento 187, Diario 859; (4) Escritura Núm. 5 otorgada el 10 de febrero de 1999 ante el notario Orlando R. González, asiento 188, Diario 859; (5) Escritura Núm. 6 otorgada el 3 de febrero de 1998 ante el notario Rafael Fernández Britto, asiento 138, Diario 819. Véanse Notificación, 28 de septiembre de 1999, pág 2; Certificación del Regis-trador de la Propiedad, 24 de agosto de 1999 (Contestación a Recurso Gubernativo, Anejo III).


(13) Véase Informe de la Comisión de lo Jurídico del Senado sobre el P. del S. 792, de 18 de mayo de 1979, 8va Asamblea Legistiva, 3ra Sesión Ordinaria, pág. 12:
“Se recomienda que se acepte la práctica ya establecida de corregir los errores cometidos siempre que se tenga a la vista el título que motivó la inscripción, no importa de qué naturaleza sea el error, siempre que no se perjudiquen o lo consien-tan los titulares posteriores.”
*682Véase, además, Informe de la Comisión de lo Jurídico de la Cámara de Repre-sentantes sobre el P. del S. 792, junio de 1979, 8va Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 17:
“En la ley vigente se establecía una clasificación en errores de concepto y erro-res materiales para la rectificación de los errores en los asientos efectuados por el Registrador. A la luz del desarrollo en este campo esta clasificación no está justificada. Por lo problemático de clasificar y las dificultades que trae se adoptan en nuestro proyecto los Artículos 150 y 151, en los cuales se prescinde de toda clasifica-ción y se le da relevancia al hecho de si el documento está aun [sic] a la vista del Registrador o no.”


(14) En cuanto a la manera como este consentimiento de los titulares posteriores debe ser presentado, el Reglamento especifica que éste debe presentarse ante el Registrador mediante instancia firmada y autenticada ante notario. R.G. Sec. 142.1 del Reglamento Hipotecario, supra.